In an action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Westchester County (Ruskin, J.), entered January 17, 1984, which, inter alia, granted defendant CNA Insurance Company’s motion to vacate its default in answering, on condition that said defendant pay to plaintiffs’ counsel the sum of $250.
Order modified, on the facts, by increasing the sum to be paid by defendant CNA Insurance Company as a condition of vacating its default in answering from $250 to $750. As so modified, order affirmed, without costs or disbursements. Said defendant’s time within which to pay the increased sum is extended until 10 days after the service upon it of a copy of the order to be made hereon, with notice of entry.
Special Term did not abuse its discretion in vacating defendant CNA Insurance Company’s default in answering, but should have conditioned the grant upon said defendant’s payment to plaintiffs’ counsel of the sum of $750. Brown, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.